DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because when an allowable claim is in the nature of an improvement to an old product or system, the abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liang et al (US 20210072859 A1).
As recited in independent claim 1, Liang et al show a touch display controller (see Fig. 4) comprising: a select circuit (MUX_1) having a first selectable input terminal (see T_CH1 or 
As recited in claim 3, Liang et al show that the select circuit (MUX_1) includes a multiplexer (MUX_1) having input terminals connected to the touch sensors and the display pixels (“The first multiplexers MUX_1 are configured to receive the display sensing data O_CH1-O_CHk from the OLED display and the touch sensing data T_CH1-TCHn from the touch device” [0020]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20210072859 A1).
Liang et al show a touch display controller as described above.
As recited in independent claim 12, Liang et al show a touch sensor panel (“a touch display device (not depicted in FIG. 4)” [0018]) including touch sensors (“The touch display device may include a touch device” [0018]) in which a touch sensing signal (“touch sensing data T_CH1-TCHn from the touch device” [0018]) is generated in response to touch input (this is inherent to “coordination extraction for touch sensing” [0018] insofar as there is no touch coordinate without a touch); a display panel (“and a display” [0018]) including pixels (pixels are inherent to the display); touch routing connections (to which T_CH1 and T_CHn are necessarily connected) connected to the touch sensors (“the touch device may be an in-cell touch device, on-cell touch device or an add-on touch device” [0018], wherein a person of ordinary skill in the art would understand that all such touch devices necessarily include touch sensors) and pixel routing connections (to which O_CH1-O_CHk are necessarily connected) connected to the pixels (“the display of the touch display device may be an organic light-emitting diode (OLED) display or a 
As recited in independent claim 12, Liang et al are silent regarding a cover window including a front surface receiving a touch input, the touch sensor panel and the display panel being disposed below said cover window, the wiring area including said touch routing connections and said pixel routing connections on a single layer.
Regarding the limitation “a cover window including a front surface receiving a touch input, the touch sensor panel and the display panel being disposed below said cover window”: 
Moreover, the Examiner finds that a cover window in the recited location was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include a cover window in the recited location. The rationale is as follows: one of ordinary skill in the art would have had reason to include a cover window in the claimed location in order to protect the device as is well known in the art. 
Regarding the limitation “on a single layer”: There is no invention in relocating known parts, when the functioning of the apparatus is not changed by the relocation. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). 
Moreover, the Examiner finds that a single layer was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to locate touch routing connections and pixel routing connections of Liang et al on a single layer. The rationale is as follows: one of ordinary skill in the art would have had reason to succumb to longstanding market pressure toward miniaturization by reducing a number of layers in the device of Liang et al, while reducing a number of manufacturing steps by simultaneously forming both the touch routing connections and pixel routing connections on a same layer as is well known in the art. 
As recited in claim 13, Liang et al show that the touch sensor panel and the display panel are included in a single panel (“the touch device may be an in-cell touch device” [0018]).

As recited in claim 14, Liang et al are silent regarding an intermediate insulating layer disposed between the touch sensor panel and the display panel.
Official notice is taken of the fact that an intermediate insulating layer between a touch sensor panel and a display panel was known in the art prior to the effective filing date.
Moreover, the Examiner finds that an intermediate insulating layer was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to include an intermediate insulating layer between the touch sensor panel of Liang et al and the display panel of Liang et al. The rationale is as follows: one of ordinary skill in the art would have had reason to planarize in order to achieve flatness, while preventing the touch panel from electrically affecting the display functioning and vice versa so as to achieve high display quality and high touch sensing quality as is well known in the art. 
As recited in claim 16, Liang et al show that the touch display controller includes a multiplexer (MUX_1) having input terminals (see T_CH1, T_CHn, O_CH1, and O_CHk in Fig. 4), (necessarily) connected to the touch routing connections (which necessarily connect T_CH1 and T_CHn to the touch sensor panel) and the pixel routing connections (which necessarily connect O_CH1 and O_CHk to the display panel), and an output terminal (see arrow from MUX_1 to AFE in Fig. 4) connected to (see connections in Fig. 4) the analog front-end circuit (AFE).
Claims 2, 4-5, 9-10, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al (US 20210072859 A1) in view of Hung et al (US 20180164943 A1).

As recited in claim 2, Liang et al show an analog-to-digital converter (ADC) coupled to the shared processing path (including AFE, MUX_2, ADC, and TX in Fig. 4) of the analog front-end circuit (including AFE in Fig. 4) and configured to output a digital signal (see arrow from TX to Timing controller in Fig. 4) based on a processed analog signal (insofar as AFE, MUX_2, ADC, and TX process the signal selected by MUX_1), wherein the shared processing path (including AFE, MUX_2, ADC, and TX in Fig. 4) through the analog front-end circuit (including AFE in Fig. 4) and the analog-to-digital converter (ADC) is configured to process raw analog signals output by the touch sensor and by the display pixel (“to convert the display sensing data O_CH1-O_CHk or the touch sensing data T_CH1-TCHn from the AFE circuits into a plurality of digital display sensing data or a plurality of digital touch sensing data” [0022]).
As recited in claim 2, Liang et al are silent regarding an analog amplifier disposed in the shared processing path of the analog front-end circuit.
As recited in claim 2, Hung et al disclose an analog amplifier disposed in a shared processing path of an analog front-end circuit (“AFE circuit 260 may include … amplifiers” [0024]).
Moreover, the Examiner finds that an analog amplifier was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to include an analog amplifier in the shared processing path of Liang et al as taught by Hung et al. The rationale is as follows: one of ordinary skill in the art would have had reason to amplify an analog signal as suggested by Hung et al (“AFE circuit 260 may include … amplifiers” [0024]). 

As recited in claim 10, Liang et al show that the processor (including 402) adjusts a magnitude (a person of ordinary skill in the art would understand that “The timing controller 402 is configured … to perform a compensation method for displaying” [0018] means that the timing controller adjusts voltage magnitudes) of a voltage (“output voltages CH1-CHj are outputted to the OLED display … for displaying” [0018]), input to at least one of elements driving the light-emitting element (insofar as OLED elements are necessarily present in the OLED display) in the pixel (insofar as pixels are necessarily present in the OLED display), to adjust the driving current (a person of ordinary skill in the art would understand that “The timing controller 402 is configured … to perform a compensation method for displaying” [0018] means that the timing controller adjust voltage magnitudes, which adjust driving currents).
As recited in claim 4, Liang et al are silent regarding whether the analog front-end circuit includes at least one of a charge amplifier, a filter, a variable gain amplifier, a sampler, or an integrator.
As recited in claim 4, Hung et al disclose “the AFE circuit 260 may include … amplifiers, … integrators and/or filters.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to arrive at the recited components in the course of routine design choice, in the absence of criticality. The rationale is as follows: one of ordinary skill in the art would have had reason to arrive at the recited components in the routine course of basing the analog front end circuit on a design requirement as taught by Hung et al (“Based on a design requirement, the AFE circuit 260 may include … amplifiers, … integrators and/or filters” [0024]). 
As recited in claim 5, Liang et al show a control circuit (see “Sensing mode signal” in Fig. 4) configured to control the analog front-end circuit (see “AFE” in Fig. 4) based on which type of element among the touch sensors or the display pixels is connected to the analog front-end circuit (“The AFE circuits, which are connected to the first multiplexers MUX_1, are configured to receive the display sensing data O_CH1-O_CHk or the touch sensing data T_CH1-TCHn based on a sensing mode signal. More specifically, the sensing mode signal is related to the output of the first multiplexers MUX_1. When the sensing mode signal indicates to receive the display sensing data O_CH1-O_CHk based on the time-division multiplexing method, the first multiplexers MUX_1 is switched to receive the display sensing data O_CH1-O_CHk; when the sensing mode signal indicates to receive the touch sensing data T_CH1-TCHn based on the time-division multiplexing method, the first multiplexers MUX_1 is switched to receive the touch sensing data T_CH1-TCHn” [0021]).
As recited in claim 17, Liang et al are silent regarding a fingerprint sensor array including fingerprint sensors in which a fingerprint sensing signal is generated in response to a user's 
As recited in claim 17, Hung et al show a fingerprint sensor 120 in which a fingerprint sensing signal Sf is (necessarily) generated in response to a user's fingerprint input, wherein the fingerprint sensor 120 is selectably connected (see multiplexer 250) to the analog front-end circuit (see AFE in Fig. 2).
Moreover, the Examiner finds that selectably connecting a fingerprint sensor to an analog front-end circuit was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to selectably connect a fingerprint sensor to the analog front-end circuit of Liang et al as taught by Hung et al. The rationale is as follows: one of ordinary skill in the art would have had reason to effective save system cost as taught by Hung et al (“the same touch detection IC can be used for driving/controlling not only the touch panel, but also the fingerprint sensor. Thus, the touch detection IC can effectively save system cost of the touch apparatus” [0006]). 
Regarding the limitation “fingerprint sensor array”: There is no invention in the duplication of known parts, absent unexpected results due to the duplication. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Moreover, the Examiner finds that an array of fingerprint sensors was predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to include plural fingerprint sensors as is known in the art. The rationale is as follows: one of ordinary skill in the art would have had reason to detect an entire area of a user’s fingerprint as would have been readily apparent to a person of ordinary skill in the art. 
As recited in claim 18, Liang et al are silent regarding whether a fingerprint sensor array is integrated with at least one of the touch sensor panel or the display panel.
Official notice is taken of the fact that fingerprint sensor arrays integrated with a touch sensor panel or a display panel were known in the art prior to the effective filing date.
Moreover, the Examiner finds that integrated fingerprint sensor arrays were predictable before the effective filing date.
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s effective filing date to integrate a fingerprint sensor array with the touch sensor panel or display panel of Liang et al, as was known in the art. The rationale is as follows: one of ordinary skill in the art would have had reason to succumb to longstanding market pressure toward miniaturization by reducing a number of panels as was well known in the art. 
Allowable Subject Matter
Claims 6-8, 11, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20-21 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al ("A mobile-display-driver IC embedding a capacitive-touch-screen controller system," 2010 IEEE International Solid-State Circuits Conference - (ISSCC), 2010, pp. 114-115, doi: 10.1109/ISSCC.2010.5434080) disclose “there is a desire for small-form-factor modules, which is driving an effort to reduce the number of components … we integrate 2 separate functions: a touch screen controller (TSC) and display driver IC (DDI), into a single chip” (see 6.1 on page 114; see also TSC BLOCK and DISPLAY DRIVER BLOCK in Fig. 6.1.4).
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANNE WATKO whose telephone number is (571)272-7597. The examiner can normally be reached Monday approx. 1PM-5PM, Tuesday approx. 1PM-2PM and 3PM-6PM, Wednesday approx. 3PM-6PM, Thursday approx. 1PM-2PM and 3PM-6PM, and Friday approx. 3PM-7PM, flexing as needed.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JULIE ANNE WATKO
Primary Examiner
Art Unit 2627



/Julie Anne Watko/Primary Examiner, Art Unit 2627     
                                                                                                                                                                                                   02/04/2022